DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered.
The examiner agrees with the applicant on the first page of the remarks regarding amendments made which result in the 35 U.S.C 112 rejections being withdrawn, except for the rejection argued on pages 2 and 3 of the remarks.
The 35 U.S.C 112(b) rejection related to the last limitation of claims 1 and 15 is maintained by the examiner.  The applicant argues that product-by-process claims and functional language are individually proper as discussed in the MPEP sections cited.  The examiner agrees with this point.  35 U.S.C 112(b) rejections are considered on a case-by-case basis and every scenario is not discussed by the MPEP.  There is not a rule in the MPEP that states a product-by-process claim that also contains functional language is always indefinite.  However, the examiner finds that the find pattern of this particular set of limitations results in indefiniteness due to the combination of these two types of limitations used together as discussed in the rejection below.
Regarding the 35 U.S.C 103 rejection, the applicant argues that the examiner’s interpretation of the components of Yang is unreasonable in view of the Specification.  The applicant states that read in light of the specification it is clear that the claimed element of “alignment guide tool” is a separate tool and not a pin and guide assembly provided on the ball and mount.  The examiner disagrees that the interpretation is unreasonable. An instance of key (109) of Yang helps to guide and align swivel ball (102) into the appropriate position as described by Column 4 lines 10-21.  The key is an object that helps perform this task and is therefore considered a tool.  This is consistent with the instant application’s specification’s use 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last limitation of claims 1 and 15, “that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat” is a product by process limitation.  The limitation describes a process of aligning during the seating of the hanger ball.  The claim according to MPEP 2113 should be limited to the structure implied by the steps. 
This last limitation of claims 1 and 15 is also a functional limitation as it recites a feature "by what it does rather than by what it is", MPEP 2173.05(g).  The limitation describes the alignment guide tool aligning the indexing pin with the indexing groove which is a functional result.
The combination of this limitation being a product-by-process and a functional limitation results in indefiniteness.  The indefiniteness arises due to a product-by-process limitation being limited to the structure implied by the steps, but the structure implied by the steps is unclear due to the claiming of a functional result.
The claims dependent from 1 and 15 are therefore also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (U.S Patent 6,139,279) hereinafter Pearce in view of Yang (U.S Patent 4,697,777) hereinafter Yang.
Regarding claim 1, Pearce discloses:
A ceiling fan assembly with mounting system {Figure 8 (100)} comprising:
a motor {Figure 8 (112)} having a rotor {Figure 8 (114)};
at least one fan blade carried by the rotor {Figure 8 (118) is carried by (120) which is connected to (114), Column 8 lines 6-17};
a downrod having first and second ends {Figure 8 (144) has a first end which is lower end and a second end which is the upper end},
with the first end coupled to the motor {Figure 8 (144) first end which is the lower end is coupled to (112)};
a hanger ball mounted to the second end of the downrod {Figure 9 (174) is mounted to the second, upper end of (144)} and having an indexing pin {Figures 11/12 (177)};
a mounting bracket {Figure 10 (148)}
having a hanger ball seat {Figure 10 (164)} and an indexing groove {Figure 10 (153)} 
wherein when the hanger ball is seated in the hanger ball seat and properly aligned with the mounting bracket, the indexing pin is received within the indexing groove {Figure 11 shows (174) seated with (177) received in (153) which is part of (149)};
Pearce under a narrow interpretation, based on the indefiniteness discussed in the 35 U.S.C 112 rejection above, is silent regarding: an alignment guide tool comprising a key and a keyway, which receives the key, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat.
Yang pertains to a ceiling fan fixture.  Yang teaches an alignment guide tool comprising a key {Figure 1 a first instance of (109)} and a keyway {Figure 1 a first instance of (103)}, which receives the key {see Figure 2}, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat {when the first instance of (109) is received in (103), it means that the second instance of (109) is aligned with the second instance of (103); the second instances of (109) and (103) are analogous to the indexing pin and indexing groove}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included an additional second instance of the pin (177) and guide (149) of Pearce opposite the first instance as taught by Yang which has two analogous 
Regarding claim 2, Pearce further discloses wherein at least one of the key and the keyway is carried by the mounting bracket {Figure 10 keyway (153) is carried by mounting bracket (148)}.
Regarding claim 3, the combination of Pearce and Yang teaches wherein the at least one of the key and the keyway is removably carried by the mounting bracket {Pearce Figure 9 since the ball (174) has key (177) attached see Figure 12, and the ball can be removed from the seat of the mounting bracket, the examiner finds the key (177) is removably carried by the mounting bracket.  Note the second instances of (177) and (149) of Pearce based on combination of Pearce and Yang, map to the key and keyway}.
Regarding claim 4, the combination of Pearce and Yang teaches wherein the at least one of the key and the keyway is removable after the hanger ball is seated within the hanger ball seat {the description of the teaching from claim 3 applies where the key is removably carried; after the hanger ball is seated it may be unseated, which removes the key along with it}.
Regarding claim 15, Pearce discloses:
A mounting assembly with mounting system for a ceiling fan {Figure 8 (110)} comprising:
a mounting bracket {Figure 10 (148)} having a hanger ball seat {Figure 10 (164)} and a collar supporting the hanger ball seat {Figure 10 the part of (148) that is not (164) is the collar},
with the collar having a side opening {Figure 10 the collar has an opening from above, under a broadest reasonable interpretation since the upper opening of the collar is considered a side opening}, and an indexing groove accessible through the side opening {Figure 10 the side opening described above provides plenty of accessibility to the indexing groove {Figure 10 (153); note that accessible is very broad under a broadest reasonable interpretation as the parameters of accessibility are not defined};
a hanger ball {Figure 12 (174)} having an indexing pin {Figure 12 (177)} which is received within the indexing groove when the hanger ball is properly seated in the hanger ball seat {Figure 11 (177) fits in (153) of (149) when (174) is seated as shown in the figure};
and an alignment guide tool comprising a key and a keyway, which receives the key, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat.
Pearce under a narrow interpretation, based on the indefiniteness discussed in the 35 U.S.C 112 rejection above, is silent regarding: an alignment guide tool comprising a key and a keyway, which receives the key, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat.
Yang pertains to a ceiling fan fixture.  Yang teaches an alignment guide tool comprising a key {Figure 1 a first instance of (109)} and a keyway {Figure 1 a first instance of (103)}, which receives the key {see Figure 2}, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat {when the first instance of (109) is received in (103), it means that the second instance of (109) is aligned with the second instance of (103); the second instances of (109) and (103) are analogous to the indexing pin and indexing groove}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included an additional second instance of the pin (177) and guide (149) of Pearce opposite the first instance as taught by Yang which has two analogous interfaces between the mounting bracket and the hanger ball.  One of ordinary skill in the art would be motivated to do so to reduce the amount of turning required to align the key and keyway by cutting the potential rotating required in half {Yang Column 4 lines 10-21}.      

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745